EXHIBIT 10.6 NEWCARDIO, INC. CONSULTING AGREEMENT This Consulting Agreement ("Agreement") is entered into as of March 1st, 2007 by and between NewCardio, Inc. (the "Company") and Branislav Vajdic ("Consultant"). The Company desires to retain Consultant as an independent contractor to perform consulting services for the Company, and Consultant is willing to perform such services, on the terms described below. In consideration of the mutual promises contained herein, the parties agree as follows: 1.Services and Compensation.
